J-S04018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: INVOLUNTARY TERMINATION              :   IN THE SUPERIOR COURT
    OF PARENTAL RIGHTS: A.T.V., A               :        OF PENNSYLVANIA
    MINOR                                       :
                                                :
                                                :
                                                :
                                                :
                                                :
    APPEAL OF: H.M., MOTHER                     :   No. 1243 MDA 2020

              Appeal from the Decree Entered September 8, 2020
                In the Court of Common Pleas of Centre County
                      Orphans’ Court at No: 2019-4293a

BEFORE: OLSON, J., STABILE, J., and MUSMANNO, J.

MEMORANDUM BY STABILE, J.:                     FILED: APRIL 1, 2021

       H.M. (“Mother”) appeals from the decree entered September 8, 2020,

which terminated involuntarily her parental rights to her son, A.T.V. (“Child”),

born in May 2003.1 After careful review, we affirm.

       Our review of the record reveals that Centre County Children and Youth

Services (“CYS”) filed an application for emergency protective custody of Child

and a shelter care application on April 27, 2018. Therein, CYS averred that it

received a referral on April 20, 2018, alleging that Mother emotionally abused

Child. Child had punched a wall, fracturing a bone in his hand, and had self-

inflicted cuts on his arm. Child reported that he inflicted the cuts because of

stress that Mother was causing him, and that he was afraid to return to her

care because he might continue to harm himself. CYS averred that it arranged

____________________________________________


1The trial court entered a separate decree terminating the parental rights of
Child’s father, A.V., involuntarily on December 16, 2019. A.V. did not appeal.
J-S04018-21



for Child to spend a week away from Mother at Burrowes Street Youth Haven.

Meanwhile, Mother refused to consent to surgery necessary for the fractured

bone in Child’s hand to heal correctly.2 The trial court issued an emergency

protective custody order dated April 27, 2018, followed by a shelter care order

dated April 30, 2018. CYS filed a dependency petition on May 1, 2018, and

the court adjudicated Child dependent by order dated June 7, 2018. In the

order, the court directed that Mother could not have contact with Child until

recommended by a mental health counselor. CYS filed a petition for special

relief on June 22, 2018, requesting that the court deem Mother a perpetrator

of abuse pursuant to the Child Protective Services Law. The court granted the

petition and made an abuse finding by order dated November 8, 2018.

       Following the adjudication of dependency, Mother did little if anything

to reunify with Child. She refused to cooperate with Family Intervention Crisis

Services (“FICS”), the agency assigned to provide reunification services. CYS

requested that Mother obtain a psychological or psychiatric evaluation, and

participate in trauma counseling, but she failed to comply with either request.

Mother went so far as to state that she had no intent of trying to reunify with


____________________________________________


2 The reasons for Mother’s refusal apparently changed over time. The trial
court found that Mother’s initial refusal was because “she wanted to observe
the procedure being performed and stated that she did not want [Child] to be
under full anesthesia due to religious reasons.” Petitioner’s Exhibit 9 (Order
of Adjudication and Disposition) at 7. Mother then claimed that “in their family
there were allergies to anesthetic” but failed to provide CYS with records to
support this assertion. N.T., 3/9/20, at 28-30, 74-76.



                                           -2-
J-S04018-21



Child through CYS, and that she would simply wait until he turned eighteen in

May 2021. She later relocated to Philadelphia and refused to confirm her new

address.

       On May 20, 2019, CYS filed a petition to terminate Mother’s parental

rights to Child involuntarily. The trial court conducted a hearing on the petition

on March 9, 2020, and September 2, 2020.3 Subsequently, on September 8,

2020, the court entered a decree terminating Mother’s rights. Mother timely

filed a notice of appeal on September 28, 2020, along with a concise statement

of errors complained of on appeal.

       Mother now raises the following claims for our review:

       I. Did the trial court commit an error of law or an abuse of
       discretion in permitting the h[ear]say testimony of the CYS
       caseworker at the March 9, 2020 hearing?

       II. Did the trial court commit an error of law and/or abuse of
       discretion in concluding that [CYS] presented clear and convincing
       evidence to support involuntary termination of parental rights?

Mother’s Brief at 6 (unnecessary capitalization and the trial court’s answers

omitted).

       Mother argues in her first claim that the trial court erred or abused its

discretion by admitting alleged hearsay testimony at the termination hearing.

“[T]he decision of whether to admit or exclude evidence is within the sound

discretion of the [trial] court. A reviewing court will not disturb these rulings
____________________________________________


3The trial court permitted a single attorney, Parviz Ansari, Esquire, to act as
both Child’s legal counsel and guardian ad litem during the termination
proceedings, based on Attorney Ansari’s petition averring that there was no
conflict between Child’s legal and best interests.

                                           -3-
J-S04018-21



absent an abuse of discretion. Discretion is abused if, inter alia, the [trial]

court overrides or misapplies the law.” In re A.J.R.-H., 188 A.3d 1157, 1166-

67 (Pa. 2018) (citations omitted).

      Our Rules of Evidence define “hearsay” as “a statement that . . . (1) the

declarant does not make while testifying at the current trial or hearing; and

. . . (2) a party offers in evidence to prove the truth of the matter asserted in

the statement.” Pa.R.E. 801(c). Hearsay is generally inadmissible. Pa.R.E.

802. Mother’s argument involves two exceptions to the rule against hearsay,

which provide as follows:

      The following are not excluded by the rule against hearsay,
      regardless of whether the declarant is available as a witness:

                                      ***

      (3) Then-Existing        Mental,     Emotional,      or Physical
      Condition. A statement of the declarant’s then-existing state of
      mind (such as motive, intent or plan) or emotional, sensory, or
      physical condition (such as mental feeling, pain, or bodily health),
      but not including a statement of memory or belief to prove the
      fact remembered or believed unless it relates to the validity or
      terms of the declarant's will.

                                      ***

      (6) Records of a Regularly Conducted Activity. A record
      (which includes a memorandum, report, or data compilation in any
      form) of an act, event or condition if:

      (A) the record was made at or near the time by--or from
      information transmitted by--someone with knowledge;

      (B) the record was kept in the course of a regularly conducted
      activity of a “business”, which term includes business, institution,
      association, profession, occupation, and calling of every kind,
      whether or not conducted for profit;

                                      -4-
J-S04018-21



       (C) making the record was a regular practice of that activity;

       (D) all these conditions are shown by the testimony of the
       custodian or another qualified witness, or by a certification that
       complies with Rule 902(11) or (12) or with a statute permitting
       certification; and

       (E) the opponent does not show that the source of information or
       other circumstances indicate a lack of trustworthiness.

Pa.R.E. 803(3) and (6).4

       In her brief, Mother focuses primarily on challenging the testimony of

CYS casework supervisor Leslie Young, who described numerous referrals CYS

received preceding Child’s placement in foster care, as well as statements that

those referrals alleged Child had made. Mother’s Brief at 13-14. Mother also

challenges the testimony of former CYS caseworker supervisor Casey Rockey,

who described other statements by Child. Id. at 14, 18. Mother argues that

the court admitted this testimony based on an erroneous application of Rules
____________________________________________


4Pennsylvania law features two versions of the exception memorialized at
Rule 803(6). The second version is the Uniform Business Records as Evidence
Act, which provides as follows:

       (b) General rule.--A record of an act, condition or event shall,
       insofar as relevant, be competent evidence if the custodian or
       other qualified witness testifies to its identity and the mode of its
       preparation, and if it was made in the regular course of business
       at or near the time of the act, condition or event, and if, in the
       opinion of the tribunal, the sources of information, method and
       time of preparation were such as to justify its admission.

       (c) Definition.--As used in this section “business” includes
       every kind of business, profession, occupation, calling, or
       operation of institutions whether carried on for profit or not.

42 Pa.C.S.A. § 6108(b)-(c).

                                           -5-
J-S04018-21



803(3) and (6). Specifically, she contends that CYS did not present an actual

copy of its “records” pursuant to Rule 803(6), which was necessary for the

rule to apply, and that the records would have been inadmissible even if CYS

had presented a copy, because they contained multiple levels of hearsay. Id.

at 12-18. Mother further maintains that Child’s statements were not indicative

of his state of mind pursuant to Rule 803(3). Id. at 17-18.

      Before considering the merits of this claim, we address CYS’s argument

that Mother failed to preserve it for our review by submitting a vague concise

statement. CYS’s Brief at 5-8; see Lineberger v. Wyeth, 894 A.2d 141, 148

(Pa. Super 2006) (explaining that a vague concise statement will result in

waiver just as if the appellant had filed no concise statement at all). In her

concise statement, Mother asserted that the trial court erred by “admitting

the hearsay testimony of a CYS caseworker at the March 9, 2020 hearing[.]”

Concise statement, 9/28/20, at 2. We conclude that this assertion of error

was sufficient to preserve a challenge to Ms. Young’s testimony.      Mother’s

counsel objected to Ms. Young’s testimony repeatedly at the hearing and even

requested that the court strike the testimony in its entirety. N.T., 3/9/20, at

8-12, 16, 19-21, 45-47, 60-64. It was reasonably clear, and the court was

able to discern, that Mother’s claim related to Ms. Young. However, Mother’s

objections and concerns regarding Ms. Rockey’s testimony were more limited,

and nothing about the phrasing of her concise statement would have alerted

the court that she wished to challenge Ms. Rockey’s testimony in addition to




                                     -6-
J-S04018-21



Ms. Young’s testimony. Thus, Mother waived any arguments regarding Ms.

Rockey. See Lineberger, 894 A.2d at 148.5

       We now turn our attention to Mother’s challenge regarding Ms. Young.

At the hearing on March 9, 2020, Ms. Young explained that she reviewed CYS’s

records and took notes. N.T., 3/9/20, at 47-48. She acknowledged, however,

that she had no personal knowledge regarding anything that happened prior

to Child’s initial placement in foster care on April 27, 2018, which included the

numerous prior referrals about which she was testifying. Id. at 57. CYS did

not present its records for admission, nor did it argue that Ms. Young’s notes

were “records” or seek to admit them. Mother’s counsel objected repeatedly,

and the trial court overruled the objections, apparently accepting CYS’s view

that Ms. Young was testifying from a “business record.” Id. at 8-12, 16, 19-

21, 45-47, 60-64. The court addressed Mother’s claim in its opinion as follows,

in relevant part:

       . . . . Ms. Young’s testimony providing background information
       about the events in the case also fall[s] under an exception to the
       hearsay rule. Ms. Young’s testimony was based on CYS reports
____________________________________________


5 We observe that Mother’s concise statement included a parenthetical stating
that “[i]t should be noted that counsel for Mother does not have the benefit
of a transcript in framing this issue.” Concise statement, 9/28/20, at 2. The
absence of a transcript did not excuse Mother’s counsel from presenting claims
with sufficient clarity. Pa.R.A.P. 1925(c)(2) provides that, “[u]pon application
of the appellant and for good cause shown, an appellate court may remand in
a civil case for the . . . supplementation of a timely filed and served
Statement[.]” See also Pa.R.A.P. 1925(b)(2)(i)-(ii) (allowing for the filing of
an amended or supplemental concise statement “[u]pon application . . . and
for good cause shown,” or for the filing of a motion for extension of time).
Mother did not comply with this procedure.

                                           -7-
J-S04018-21


       and referrals which are considered records of a regularly
       conducted activity.    The records are records of a regularly
       conducted activity because they were made at or near the time of
       the event by someone with knowledge, the records were kept in
       the course of a regularly conducted activity of CYS, making the
       records was a regular practice of CYS, all of these conditions were
       shown by the testimony of a qualified witness (Ms. Young), and
       Mother did not show that the source of the information or other
       circumstances indicated a lack of trustworthiness. See Pa.R.E.
       803(6).

Trial Court Opinion, 10/12/20, at 7-8.

       The trial court is mistaken in its analysis. Rule 803(6) permits admission

of a “record,” such as a “memorandum, report, or data compilation[.]” Pa.R.E.

803(6). It does not permit a witness to testify as to the contents of a record

that is not present, or being offered for admission, merely because he or she

purports to have read that record and taken notes at some unspecified time

in the past. See Pa.R.E. 1002-1004 (providing that a party must generally

produce an original or duplicate to prove the contents of a document). The

premise underlying Rule 803(6) is that the statements in a record are reliable

despite their hearsay character when the record satisfies certain conditions.

See Bayview Loan Servicing LLC v. Wicker, 206 A.3d 474, 483 (Pa. 2019)

(“[T]he circumstantial trustworthiness arises from the regularity with which

business records are kept and the reliance that businesses place on the

accuracy of those records.”). Clearly, the testimony of a witness relaying his

or her interpretation of what a record said lacks the same indicia of reliability.6

____________________________________________


6The same reasoning applies to the Uniform Business Records as Evidence
Act, which refers specifically to the “admission” of a “record.” 42 Pa.C.S.A. §
6108(b).

                                           -8-
J-S04018-21



         Nonetheless, we conclude that the admission of Ms. Young’s disputed

testimony was harmless and does not entitle Mother to relief. See A.J.R.-H.,

188 A.3d at 1175 (“[F]inding harmlessness in a termination case requires us

to conclude that the evidentiary error could not have had any impact upon the

[trial] court’s decision.”). The same information regarding referrals entered

the record through multiple sources. Even if the trial court had sustained the

objections of Mother’s counsel, the record still contains testimony and exhibits

detailing the referrals as well as Child’s alleged statements contained in those

referrals. The court discussed the referrals exhaustively in its findings of fact

accompanying the order adjudicating Child dependent on June 8, 2018. See

Petitioner’s Exhibit 9 (Order of Adjudication and Disposition).       Child and

Mother also testified regarding the referrals. N.T., 9/2/20, at 29-31, 72, 81-

95. Indeed, Mother acknowledged that there were so many referrals that she

suggested to CYS that it put a “cap” on the number of referrals that could be

made regarding a single family. Id. at 90-91 (“I felt . . . something should

be done, to have a cap be put on . . . every single one was unfounded . . . it’s

something that should not have been able to be utilized after that time or

maybe for a certain amount of time.”). Accordingly, while the court committed

an abuse of its discretion by admitting Ms. Young’s disputed testimony, we

need not disturb the termination decree for that reason. Mother’s first claim

fails.




                                      -9-
J-S04018-21



      Mother’s second claim assails the sufficiency of the evidence supporting

the involuntary termination of her parental rights. Our standard of review in

involuntarily termination matters is as follows:

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only   upon     demonstration      of    manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S.A. § 2511. It requires a bifurcated analysis:


      . . . . Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).



                                      - 10 -
J-S04018-21


     In this case, the trial court terminated Mother’s parental rights pursuant

to Sections 2511(a)(2), (5), and (b). We need only agree with the court as

to any one subsection of Section 2511(a), in addition to Section 2511(b), to

affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc), appeal

denied, 863 A.2d 1141 (Pa. 2004). Here, we analyze the court’s decision to

terminate pursuant to Sections 2511(a)(2) and (b), which provide as follows:

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:

                                    ***

           (2) The repeated and continued incapacity, abuse,
           neglect or refusal of the parent has caused the child
           to be without essential parental care, control or
           subsistence necessary for his physical or mental well-
           being and the conditions and causes of the incapacity,
           abuse, neglect or refusal cannot or will not be
           remedied by the parent.

                                    ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

                                    ***

23 Pa.C.S.A. § 2511(a)(2), (b).



                                   - 11 -
J-S04018-21



      Trial courts adhere to the following analysis when considering whether

to grant a termination petition pursuant to Section 2511(a)(2):

      . . . . In order to terminate parental rights pursuant to 23 Pa.C.S.A.
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      Mother’s claim involves two key points, both of which relate to the trial

court’s Section 2511(a)(2) analysis. First, she argues that she completed the

services necessary to reunify with Child, “although possibly not in the manner

required or requested by [CYS].” Mother’s Brief at 12, 20-24. Second, she

argues that Child’s testimony during the hearing showed he was not lacking

essential parental care while he was living with her. Id. According to Mother,

Child’s testimony revealed that he resented her disciplinary style and doing

chores, and that he prefers his foster parents simply because they are more

permissive. Id.



                                     - 12 -
J-S04018-21


      The trial court explained its decision to terminate pursuant to Section

2511(a)(2) as follows, in relevant part:

      . . . . Mother has demonstrated a repeated and continued
      incapacity, abuse, neglect and refusal that has caused the [c]hild
      to be without essential parental control or subsistence necessary
      for his physical and mental well-being. Mother has demonstrated
      an inability to appropriately care for the physical, emotional, and
      mental well-being of the [c]hild. Mother knew the [c]hild was
      exhibiting self-harm behaviors, but failed to ensure the [c]hild was
      receiving counseling to properly address his behavior. CYS and
      the [c]hild testified Mother repeatedly physically hit the [c]hild and
      the two would often argue. The Court previously found Mother
      emotionally abused the [c]hild, which led to his self-harming
      behaviors and endangered his physical and mental well-being.
      Mother demonstrated her inability to perform parental duties for
      the [c]hild through her actions and her refusal to act in the
      [c]hild’s best interests.

            Mother was offered reunification services for years in order
      to reunite with the [c]hild. Mother was generally uncooperative
      and her efforts were minimal and inconsistent.             Despite
      reunification efforts, Mother failed to take advantage of the
      services offered by CYS and FICS, such as counseling or parenting
      classes.     Mother failed to provide personal and financial
      information, such as her address, pay stubs, and income
      statements. Mother refused to submit to agency-approved drug
      tests. Mother also failed to actively reach out and attempt to
      maintain contact with the [c]hild.          Mother demonstrated
      aggression and anger towards service providers, and otherwise
      did not listen to their guidance and advice.

             Further, the conditions and causes of the incapacity, abuse,
      neglect and refusal ha[ve] not been and will not be remedied by
      Mother. Mother never recognized or took responsibility for the
      problems which led to the [c]hild’s placement, and never took
      action to remedy the concerns CYS and FICS had about the [c]hild
      remaining in or returning to Mother’s care. Mother did not
      properly avail herself of the services offered by the agencies, and
      failed to show she had made progress in reaching goals necessary
      for reunification. Mother did not progress in her goals or show
      improvement in her parenting ability, and never advanced to
      supervised visits with the [c]hild. Mother stated she would no

                                     - 13 -
J-S04018-21


      longer cooperate with reunification services, and CYS and FICS
      were never permitted in her home for lifestyle checks, drug
      screens, or assessments. Mother was unwilling and ultimately
      refused to remedy the conditions and causes of the [c]hild’s
      placement.

      . . . . Here, Mother has not fulfilled her affirmative obligation to
      act in the [c]hild’s best interest. There were twelve referrals
      between 2011 and 2018 showing Mother repeatedly failed to
      provide a safe and healthy environment to ensure the [c]hild’s
      physical and mental well-being. She has refused to cooperate
      with the agencies involved in her case, and has failed to make
      progress toward remedying the issues which led to placement of
      the [c]hild in the first place. As such, grounds were established
      under Section 2511(a)(2) to terminate Mother's parental rights.

Trial Court Opinion, 10/12/20, at 10-12.

      Our review of the record supports the trial court’s decision. As detailed

above, Child entered foster care following an incident in April 2018. Child had

punched a wall, fracturing a bone in his hand. Petitioner’s Exhibit 9 (Order of

Adjudication and Disposition) at 7. Child also had self-inflicted cuts on his arm

and disclosed that he inflicted the cuts because of Mother’s behavior. Id. He

did not want to return to Mother’s care, “as he was fearful of what he may do

if he were in that home.” Id. Meanwhile, Mother had prevented Child from

receiving surgery necessary for his hand to heal correctly. Id.; N.T., 3/9/20,

at 28-30, 74-76. The trial court adjudicated Child dependent and entered an

order deeming Mother a perpetrator of child abuse.

      Following the adjudication, Mother did seemingly nothing to reunify with

Child for nearly two years. Ms. Rockey testified that CYS referred Mother for

reunification services through FICS, but that Mother refused to work with that


                                     - 14 -
J-S04018-21


agency. N.T., 3/9/20, at 70, 83, 89-90, 144-45. CYS asked Mother initially

that she participate in random drug and alcohol screens due to her emotional

dysregulation. Id. at 76, 147-48. CYS later eliminated that requirement and

requested that she obtain a psychological or psychiatric evaluation and trauma

counseling. Id. at 76-77, 147-48. Ms. Rockey reported that Mother agreed

to obtain an evaluation and counseling in August 2018 but did not provide CYS

with information indicating that she complied with that agreement prior to the

hearing. Id. at 77-79, 82-84, 104, 121-24, 165. To Ms. Rockey’s knowledge,

Mother’s only participation in services was a parenting class she took while

incarcerated for a probation violation from August 2018 until November 20187

and an “anger management yoga” class.8 Id. at 79-80, 107, 118, 122.

       Perhaps most significantly, Mother informed Ms. Rockey that she had no

intention of pursuing reunification with Child. Ms. Rockey testified regarding

a meeting during which Mother stated, “I don’t even know why I’m bothering.

I’m going to just wait two years [until Child turns eighteen]. He’ll do what he



____________________________________________


7 Ms. Rockey testified that Mother was on probation because of a prior felony
assault conviction. N.T., 3/9/20, at 80. Mother denied that she violated her
probation, contending, “[t]hey held me for four months because of allegations
of a public disturbance . . . . and after they said the allegations were not
founded they let me go.” Id. at 193-96.

8Mother submitted exhibits at the hearing indicating that she completed a
parenting program in April or May 2019, as well as “Anger Management and
Therapeutic Transformation Yoga” in April 2019. See Mother’s Exhibits 4-6.
She explained that she completed one parenting program while incarcerated
and then an additional parenting program later. N.T., 9/2/20, at 37, 128.

                                          - 15 -
J-S04018-21


wants.” Id. at 92. Mother subsequently moved away from Child and relocated

to Philadelphia sometime between November and December 2018. Id. at 88,

145. Mother refused to confirm where she was living, and CYS was only able

to obtain her mailing address from her probation officer. Id. at 82, 88, 104,

122, 157. Throughout this time, Mother was having no in-person contact with

Child whatsoever, due to the trial court’s order prohibiting contact unless a

mental health counselor recommended it.9 Id. at 72, 101-03, 114-15, 144-

47.

       While the record reveals that Mother eventually did make a token effort

to complete services by obtaining psychiatric and psychological evaluations,

she did not do so until March 3, 2020, six days prior to the start of the hearing,

and did not provide the evaluations to CYS until the middle of the second day

of the hearing, on September 2, 2020. N.T., 9/2/20, at 116, 179; see also

Mother’s Exhibits 2 and 3 (psychiatric and psychological evaluations). Mother

also stated that she was participating in counseling, but that she did not begin

meeting with her current counselor until “[a]round the same time that we did




____________________________________________


9 Mother testified that she believed the trial court’s order precluded her from
having any form of contact with Child but discovered for the first time in May
2020 that she was able to send him written correspondence. N.T., 9/2/20, at
144-47. She indicated that she sent Child approximately “two or three” pieces
of correspondence since that time. Id.




                                          - 16 -
J-S04018-21


the evaluation, I believe.”10 N.T., 9/2/20, at 119. These minimal efforts, after

years of inactivity, are insufficient to prevent the involuntary termination of

Mother’s parental rights. See In re Adoption of K.J., 936 A.2d 1128, 1133

(Pa. Super. 2007), appeal denied, 951 A.2d 1165 (Pa. 2008) (“[P]arents are

required to make diligent efforts towards the reasonably prompt assumption

of full parental responsibilities.      A parent’s vow to cooperate, after a long

period of uncooperativeness regarding the necessity or availability of services,

may properly be rejected as untimely or disingenuous.”) (citations omitted).

       Finally, we reject Mother’s contention that Child’s testimony showed he

was not lacking essential parental care while he was living with her. Child did

not merely complain about doing chores as Mother suggests but described

physical violence. See N.T., 9/2/20, at 25 (“Whenever she was frustrated,

she would shout. She would hammer fist my chest.[11] She would shove me.

She would slap me across the face.”). As this Court has emphasized, the trial

court was “free to believe all, part, or none of the evidence presented and is

likewise free to make all credibility determinations and resolve conflicts in the

evidence.” In the Interest of D.F., 165 A.3d 960, 966 (Pa. Super. 2017).


____________________________________________


10Mother’s testimony on the issue of counseling was somewhat unclear. She
indicated that she was undergoing counseling prior to her current counseling,
but that “it wasn’t I guess, what you’d call formal counseling[,]” and that she
did not receive “more formal” counseling until later. N.T., 9/2/20, at 40.

11Child described “hammer fisting” as “the motion of making a hammer to
contact with anyone.” N.T., 9/2/20, at 30.


                                          - 17 -
J-S04018-21


To the extent Mother proposes that the court should have interpreted Child’s

testimony differently or should have accepted her testimony over that of CYS’s

witnesses, her argument is meritless. Id. Thus, because the record supports

the court’s determination that Mother’s incapacity, abuse, neglect, or refusal

has caused Child to be without essential parental care, control, or subsistence,

and that Mother cannot or will not remedy her incapacity, abuse, neglect, or

refusal pursuant to Section 2511(a)(2), Mother’s second claim fails.12

       Based on the foregoing, we conclude that Mother’s claims do not entitle

her to relief, and we affirm the September 8, 2020 decree terminating her

parental rights to Child involuntarily.

       Decree affirmed.




____________________________________________


12 Mother does not develop a challenge in her brief regarding Section 2511(b).
As a result, any such challenge is waived. See In re M.Z.T.M.W., 163 A.3d
462, 465 (Pa. Super. 2017) (“[T]his Court will not review a claim unless it is
developed in the argument section of an appellant’s brief, and supported by
citations to relevant authority.”). Even if Mother had developed a challenge
regarding Section 2511(b), we would conclude that it was meritless. Mother
and Child have not spoken since April 2018, and Child expressed his support
for termination of Mother’s parental rights during the hearing. N.T., 9/2/20,
at 9, 33-34, 96. Child testified that he considers his foster parents to be his
parents and wants them to adopt him. Id. at 5, 10. Accordingly, termination
will best serve his needs and welfare.

                                          - 18 -
J-S04018-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2021




                          - 19 -